Title: To Thomas Jefferson from Michael Leib, 11 November 1804
From: Leib, Michael
To: Jefferson, Thomas


                  
                     Sir,
                     Sunday Morning 11 Nov. 1804
                     
                  
                  As the enclosed letter, from a merchant in Philaa., may contain information which may not be unacceptable to you, I have taken the liberty to transmit it to you for your perusal. 
                  I am Sir, your obedient servt.
                  
                     M Leib 
                     
                  
               